PER CURIAM.
Because the petition filed in the lower tribunal alleged facts which at least arguably might entitle him to immediate release, the petition should have been treated as a petition for writ of habeas corpus which was exempt from costs and fees. Although the lower court could have dismissed the petition, even if treated as a habeas corpus petition, on grounds that Petitioner should have filed the petition in the circuit where he is incarcerated, we remand for immediate transfer to the appropriate court in the interests of expediency. Gillard v. Fla. Parole Comm’n, 784 So.2d 1214 (Fla. 1st DCA 2001); Stanley v. Moore, 744 So.2d 1160 (Fla. 1st DCA 1999).
BOOTH, BARFIELD, and PADOVANO, JJ., concur.